PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
YATSKAN et al.
Application No. 16/462,760
Filed: 21 May 2019
For: ACTIVE-PIXEL SENSOR ARRAY

:
:
:	DECISION ON PETITION
:
:
:

This decision is in response to the petition to withdraw the holding of abandonment under 37 CFR 1.137(a) filed February 24, 2021. This matter is also being treated pursuant to 37 CFR 1.181 as a petition to withdraw the holding of abandonment.

The application became abandoned September 22, 2020 for failure to timely submit a proper reply to the non-final Office action mailed June 19, 2020. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed February 23, 2021.

DECISION UNDER 37 CFR 1.181

The petition under 37 CFR 1.181 to withdraw the holding of abandonment is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Petitioner argues that the examiner indicated that the non-final Office action issued June 19, 2020 would be reissued. Petitioner states: 

The above application was submitted on May 21, 2019, with a PTO-1390 indicating that the application is a national phase application of PCT/IL2017/051292 for which the International search report was prepared by an ISA other than the US.

As indicated in the letter of September 19, 2019, the International search report was prepared by an ISA/US, and on March 25, 2019 an international preliminary examination report was issued by IPEA/US indicating that all claims satisfy provisions of PCT Article 33(l)-(4). The international Preliminary Report, Article 34 Amendments and an updated PTO-1390 Form were submitted on September 19, 2019.

On June 19, 2020 Examiner LONG PHAM had issued an office action, based on the examination of the original PCT claims, as opposed to the Article 34 claims. On June 24, 2020 an interview was held with the Examiner, indicating that the claims were amended under Article 34, and were allowed in the International preliminary report on patentability (Chapter II). In response, the Examiner acknowledged the mistake and said a new office action will be issued. An interview summary was mailed on June 30, 2020 indicating that the Examiner will enter the amended set of claims and will reissue an action.

Between June 30, 2020 and December 31, 2020 multiple messages were left to the Examiner inquiring why a new office action was not yet mailed. The Examiner in reply indicated that he is working on it and that the office action of June 19, 2020 will be cancelled.

On February 23, 2021 a notice of abandonment was mailed for not replying to the office action of June 19, 2021. In phone calls to Examiner PHAM and supervisor Mr. Wael Fahmy, the undersigned was told that the notice of abandonment should not have been sent and indeed the Examiner should have canceled the office action of June 19, 2020, as agreed upon during the interview of June 24, 2020.

Petitioner’s arguments have been carefully considered, but are not found convincing. The record fails to establish that a reply to the non-final Office action was timely filed. Pursuant to 37 CFR 1.135:

(a)	If an applicant of a patent application fails to reply within the time period provided under §1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise.
(b)	Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.

The non-final Office clearly set a three-month shortened statutory period of time for reply. Moreover, the non-final Office action states that failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).

The record reflects that the non-final Office action provided applicant three-months to reply or face abandonment of the application. A review of the file wrapper fails to reflect that a response to the non-final Office action was timely filed.

Applicant was responsible for submitting a timely and proper written reply to the non-final Office action to prevent the abandonment of the application. To the extent that applicant believed the non-final Office action bore errors, applicant was required to either file a written response to 

The Office is precluded from withdrawing the holding of abandonment wherein the abandonment occurs as a matter of law for failure to timely submit a proper reply to an outstanding Office action. See, 35 USC 133.

DECISION UNDER 37 CFR 1.137(a)

The petition to revive under 37 CFR 1.137(a) is GRANTED.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).
 
The petition to revive has been carefully considered and found in compliance with the requirements set forth above. The required reply and statement of unintentional delay accompany the instant petition.

Receipt of the required petition fee is acknowledged. As to the request for refund of the petition fee, as the petition fee is required for any petition submitted pursuant to 37 CFR 1.137(a), the petition fee is not subject to refund. Accordingly, the request for refund of the petition fee is DISMISSED.


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Petitions Attorney
Office of Petitions